DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 September 2019.
Claims 1-18 are pending and are allowed. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
payment of the issue fee.

The application has been amended as follows:
In the Title:
METHOD AND COMPUTER PROGRAM PRODUCT FOR AN EXAPNDED SHOPPING PRODUCT PAGE AND CATALOG LAYOUT 


Examiner Comment
As referenced in the Office Action mailed on 22 June 2021, the NPL document “The Examiner notes the non-patent literature document titled PC Connection Web Site Earns 4-Star Rating From PC World; Web Site Praised for Easy Checkout, Product Information, Design Excellence” published in Business Wire (2002), describes a webpage that was given recognition for excellence in design. The webpage was given high rankings due to the ease of use for online consumers, organization of the site, and the excellent product information that it provided, such as product descriptions and pictures for the user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625